Case: 10-10535 Document: 00511462791 Page: 1 Date Filed: 05/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 2, 2011
                                     No. 10-10535
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

FELTON WILSON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:09-CR-147-2


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Felton Wilson appeals the 180-month sentence
imposed for his conviction of distribution of heroin, aiding and abetting. Wilson
argues that the district court abused its discretion by upwardly departing from
the guidelines range of 92 to 115 months. Wilson challenges the decision to
upwardly depart under U.S.S.G. § 4A1.3(a)(1) and the extent of the departure.
       We review Wilson’s sentence for reasonableness. Gall v. United States,
552 U.S. 38, 51 (2007); United States v. Cisneros-Gutierrez, 517 F.3d 751, 764

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10535 Document: 00511462791 Page: 2 Date Filed: 05/02/2011

                                  No. 10-10535

(5th Cir. 2008). Reasonableness review, in the context of a guidelines departure,
requires us to evaluate both the decision to depart upward and the extent of the
departure for an abuse of discretion. United States v. Zuniga-Peralta, 442 F.3d
345, 347 (5th Cir. 2006). An upward departure is not an abuse of discretion if
the reasons for the departure advance the objectives of 18 U.S.C. § 3553(a)(2)
and are justified by the particular facts of the case. Id.
      Given Wilson’s extensive criminal record over a seven-year period and the
lack of deterrent effect from prior lenient sentences, the district court did not
abuse its discretion by upwardly departing based on its finding that Wilson’s
criminal history category substantially underrepresented the seriousness of his
criminal history, the lack of deterrent effect from previous sentences, and the
need to protect the public from Wilson.           See U.S.S.G. § 4A1.3(a)(1);
Zuniga-Peralta, 442 F.3d at 347.
      Additionally, the record shows that the district court considered the
mitigating factors advanced by Wilson and considered the 20-year state sentence
for which Wilson is currently incarcerated. A district court has discretion to
order a federal sentence to run consecutively to an undischarged state sentence.
United States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006). We have previously
upheld comparable, and even greater, departures or variances than the one here
at issue. See United States v. Brantley, 537 F.3d 347, 349-50 (5th Cir. 2008)
(upholding above-guidelines sentence of 180 months when the top end of the
guidelines range was 51 months); United States v. Jones, 444 F.3d 430, 433, 442-
43 (5th Cir. 2006) (upholding 120-month sentence where maximum of guidelines
range was fifty-seven months).      We similarly conclude that the degree of
departure was not unreasonable in this case, and the district court did not abuse
its discretion. See Zuniga-Peralta, 442 F.3d at 347.
      The judgment of the district court is AFFIRMED.




                                        2